Citation Nr: 0822424	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-06 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2008, the veteran, sitting at the Lebanon, 
Pennsylvania VA Medical Center, testified during a hearing, 
via video conference, conducted with the undersigned sitting 
at the Board's main office in Washington, D.C.  A copy of the 
hearing transcript is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of his 
active military service in the United States Marine Corps.  
At his personal hearing, and in statements made throughout 
the course of his appeal, the veteran contended that he has 
PTSD as a result of the mental anguish caused by being in a 
constant state of readiness to aid in evacuations in 
Southeast Asia.  The veteran states that his unit was the 
ready battalion for the evacuation of Saigon but ended up not 
participating in the evacuation and that on multiple 
occasions his battalion would get ready to do the evacuation 
and then be told they were not going after all.  The veteran 
served in Southeast Asia during the time of the evacuation of 
Phnom Penh, Cambodia (Operation Eagle Pull, April 1975), the 
evacuation of Saigon, South Vietnam (Operation Frequent Wind, 
April 1975), and during the SS Mayagüez incident (Mayagüez 
Operation, May 1975). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

In this case, the veteran has not been afforded a VA 
psychiatric examination to determine whether he has PTSD as a 
result of any in-service event.  The Board finds that such an 
examination is needed for reasons set out below.  

The veteran was admitted to a VA PTSD residential program in 
March 2006.  His May 2006 discharge summary shows Axis I 
diagnoses of PTSD, dysthymia, and alcohol dependence in 
remission.  The examination report notes that:

Veteran served in USMC from 1973-1976.  In July 
1974, veteran arrived in Okinawa and recalled that 
every night; they were on stand by, ready to fly to 
Vietnam.  Veteran recalled immense fear, not 
knowing what was going to happen.  This took place 
for a while 1974, veteran participated in Operation 
Frequent Wind, which was the Mayaguez evacuation.  
The Mayaguez involved American military personnel 
rescuing hostages who had been kidnapped by the 
Khmer Rouge in retaliation for America's actions in 
Cambodia.  Veteran stated the hostages were 
emaciated; many women and children were severely 
dehydrated and ill with obvious signs of physical 
abuse.  Veteran also participated in the Phonhphen 
(Cambodia) evacuation and recalled having to push 
back those who were not eligible for evacuation.  
Veteran recalled their desperate cries for help and 
continues to struggle with immense feelings of 
guilt, stating he lost all his belief that the USMC 
was there to help and save people.  Then in April 
of 1975, veteran participated in the evacuation of 
Saigon (Operation Eagle Pull).  Again, veteran 
carries immense feelings of guilt in relation to 
"those left behind."  Veteran also feels immense 
guilty because he "did not speak up" and could 
not "save more of them."  

The veteran also recalled fear in boot camp after witnessing 
a recruit being assaulted.

No evidence (or statement) has been submitted relating to any 
incident occurring while the veteran was in boot camp.  The 
evidence before the Board suggests that the veteran did not 
actively participate in Operation Eagle Pull, Operation 
Frequent Wind, or in the Mayagüez Operation.  The evidence 
does suggest that the veteran was on standby for two of these 
operations.  

A narrative summary of the veteran's unit during his time in 
Southeast Asia is of record.  In pertinent parts, this 
summary states that: 

The Battalion assumed the mission of the Air 
Contingency BLT [Battalion Landing Team] on 
28 January [1975] and began preparation for 
Operation Eagle Pull...  Simulated LZ's [landing 
zones] were established at Camp Hansen [Okinawa].  
The Battalion used these zones weekly to practice 
the essential movements which would be required in 
the operation.  Although prepared, the Battalion 
did not participate in the operation.  

...  The Battalion was next assigned the mission of 
the Air Contingency BLT for Operation Frequent 
Wind...  The Battalion's morale and readiness surged 
to an all-time high.  Unfortunately, the Operation 
was accomplished without the Battalion and all 
attached personnel were returned to their parent 
units by the end of April.

This report also relays that during May 1975, when the 
Mayagüez Operation took place, the veteran's battalion was 
training to include making plans to include a comprehensive 
high school completion program.  There is no mention of any 
connection to the Mayagüez Operation.  

It appears that the May 2006 diagnosis of PTSD is based in 
part on an inaccurate history; and as such, is inadequate for 
establishing service connection for PTSD.

Private and VA treatment records also show diagnoses of PTSD 
and other psychiatric disorders such as depression, 
generalized anxiety disorder, and bipolar disorder.  It is 
unclear upon what the PTSD diagnoses are based; that is, what 
traumatic event resulted in PTSD.  See American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders 427 (4th ed. 1994) (DSM-IV) (PTSD diagnosis 
requires that a person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others); see also 38 C.F.R. 
§ 4.130 (2007) (incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes).  Many of the diagnoses 
of PTSD are given after May 2006 and may be a reflection of 
that diagnosis.  At least one VA psychologist has commented 
that the veteran's diagnosis of PTSD needs to be confirmed by 
a Compensation & Pension VA examination.  

Other VA treatment records suggest that a diagnosis of PTSD 
is not supported.  In July 2005, a VA psychologist stated 
that there was no evidence of combat or non-combat stressors 
to support a PTSD diagnosis.  In November 2005, a different 
VA psychologist noted that the veteran lacked consistency, 
seemed to be an unreliable historian and appeared to be 
grossly exaggerating psychological symptoms suggestive of 
PTSD.  No PTSD diagnosis was given at that time.  However, 
both of these opinions appear to be based in part on the 
belief that the veteran's service was long after our last 
troops were pulled out of Vietnam.  As stated above, the 
veteran served in Southeast Asia during the time of Operation 
Eagle Pull, Operation Frequent Wind, and during the Mayagüez 
Operation.

The Board has before it conflicting medical opinions that 
appear to be based in part on incorrect premises.  The 
veteran has not been afforded a VA psychiatric examination in 
connection with his claim for service connection for PTSD.  
Given the above, the Board is of the opinion that a remand is 
necessary for a board of two psychiatrists to review the 
evidence and determine in light of all of the medical 
evidence, portions of which are conflicting, what the correct 
psychiatric diagnosis or diagnoses are, to include if the 
veteran currently has PTSD.  The examiners should 
specifically be asked if any current psychiatric disorder can 
be related to the veteran's experiences while being a member 
of a stand by battalion for evacuations in Southeast Asia.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
psychiatric examination by a board of two 
psychiatrists who have not previously 
evaluated him to determine the correct 
current psychiatric diagnosis(es), to 
specifically include if he currently has 
PTSD.  The claims folder should be made 
available to the examiners for review prior 
to the entry of any opinion.  All clinical 
findings should be reported in detail.  A 
Global Assessment of Functioning (GAF) 
score should be assigned and explained.  
The examiners should explain in detail the 
rationale for any opinion(s) given.  
Specifically, they should ascertain what 
acquired psychiatric pathology is present 
and the etiology if possible.

If the veteran is found to have PTSD the 
stressor or stressors that support the 
diagnosis should be set out, including 
whether PTSD could be a result of his 
experiences while being a member of a 
standby battalion for evacuations in 
Southeast Asia.  If it is concluded that he 
does not have PTSD that too should be 
specifically set out.  If he has other 
acquired psychiatric pathology, examiners 
should opine whether it is at least as 
likely as not (greater than 50 percent 
chance) that the disorder started or is 
related to service.

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




